The CHANCELLOR
considered that the demurrer was insufficient and the same was overruled; and the bequest to the two married women who were complainants, being for their sole and separate use, it was further decreed that, according to the terms and true intent and meaning of the residuary bequest, the shares of the complainants Rebecca Gest and Priscilla Ebright were bequeathed for their sole and separate use, subject to their own control and disposal and free from their said respective husbands. It was therefore ordered that they should respectively appear in open Court and elect whether the shares of the residuary estate bequeathed to them, respectively, should be paid by the executor into their proper' hands, or whether the same should be secured under the direction of the Court, for their sole and separate use and benefit.
They accordingly appeared in Court on the day specified and elected that the sums bequeathed to them should be paid into their own hands, and a decree was entered accordingly.